Exhibit 10.4

 

Director Compensation

Effective March 31, 2020, non-employee director compensation is paid in cash in
quarterly installments in advance as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Committee Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nominating

 

 

 

 

 

Board

 

Lead

 

 

 

 

 

 

 

and

 

 

 

 

    

Service

    

Director

    

Audit

    

Compensation

    

Governance

 

Sustainability

Annual retainer

 

$

250,000

 

$

 —

 

$

 —

 

$

 —

 

$

 —

 

$

 —

Lead annual retainer

 

 

 —

 

 

35,000

 

 

 —

 

 

 —

 

 

 —

 

 

 —

Committee chair annual retainer

 

 

 —

 

 

 —

 

 

50,000

 

 

30,000

 

 

30,000

 

 

30,000

Committee member annual retainer

 

 

 —

 

 

 —

 

 

10,000

 

 

5,000

 

 

5,000

 

 

5,000

Meeting fee*

 

 

1,500

 

 

 —

 

 

1,500

 

 

1,500

 

 

1,500

 

 

1,500

 

* For any Board or Committee meeting over 30 minutes in duration

 



